Citation Nr: 1725609	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) while in the Army National Guard from June 6, 1963 to November 28, 1963.  He had additional inactive duty training (INACDUTRA) until medical discharge in December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this case in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration. 

To establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) competent and credible evidence confirming the Appellant has the claimed disability- or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Board finds that VA examination and opinion are needed to determine the etiology of all back disabilities to include chronic pilonidal cyst.  The May 1963 report of the examination conducted prior to entrance to ACDUTRA shows that the Appellant recounted a history of pilonidal cyst removal 3 years previously.  The December 1965 medical discharge examination report shows that the Appellant underwent unsuccessful surgery for chronic infected pilonidal sinus.  Current VA clinical and examination reports include diagnoses of chronic pilonidal cyst.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate examiner for the purpose of ascertaining the nature and etiology of any back disability. The examiner must review the e-file and this remand, and should note that review in the report, including review of service records, and VA and private medical records. Any appropriate tests should be conducted. The examiner should consider the Appellant statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record. 

Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability, to include chronic pilonidal cyst, had its onset in or was caused by service or by any incident during or related to service.

2. Then, readjudicate the claim. If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




